Action to recover damages for breach of contract by defendant as landlord to furnish plaintiff, his tenant, commercial fertilizers to be used under crops.
The issues were answered by the jury as follows:
1. Did plaintiff and defendant enter into the contract alleged in the complaint? Answer: Yes.
2. If so, was there a breach of said contract by defendant? Answer: Yes.
3. If so, what damage is plaintiff entitled to recover of defendant? Answer: $200.
From judgment upon the verdict defendant appealed to the Supreme Court.
There are no exceptions in the case on appeal pertinent to the first or second issue. The only assignments of error upon defendant's appeal to this Court are based upon exceptions to portions of the charge to the jury upon the third issue. These cannot be sustained. The first exception is to a statement by the court of plaintiff's contentions; the second exception is to an instruction favorable to defendant. *Page 222 
Defendant's motion, first made in this Court, that the action be dismissed for failure of plaintiff to comply with C. S., 493 or C. S., 494, cannot be allowed. It appears that a prosecution bond, as required by statute, was filed by plaintiff, after summons was issued by the clerk. No motion to dismiss for failure to file the bond at the time summons was issued was made in the Superior Court. See opinion of Clark, C.J., inRankin v. Oates, 183 N.C. at page 521.
The judgment is affirmed. There is
No error.